Title: From George Washington to Henry Laurens, 23 January 1778
From: Washington, George
To: Laurens, Henry



Sir.
Head Quarters [Valley Forge] 23d Jany 1778

Inclosed you will receive Copies of Letters in favor of Messieurs de la Neuville from the Marechal Merlet and the Marquiss de Bouillej to me, together with a certificate signed by the Baron de Wurmser—all my knowledge of these Officers who are sollicitous of employment in the American Service, is derived from these papers and what I have seen of them during their short Stay in Camp—their manners and appearance create a prepossession in their favor and seem to confirm the recommendations which they bring. I have the honor to be Sir Your most obedt Servt

Go: Washington

